—Judgment, Supreme Court, Bronx County, rendered on April 21, 1978, convicting defendant, upon his plea of guilty, of robbery in the second degree, and sentencing him to three to nine years’ imprisonment, unanimously affirmed. Application by appellant’s counsel to withdraw is denied. Although there appears to be an issue which, arguably, lends itself to appellate presentation, our review of the record indicates that it does not warrant reversal. Therefore, it is not necessary to relieve present counsel and assign new counsel. In the light of our conclusion, counsel’s motion to withdraw should be denied. (People v Myrick, 70 AD2d 833; Anders v California, 386 US 738; People v Saunders, 52 AD2d 833). Concur ■—Sandler, J. P., Bloom, Markewich, Silverman and Ross, JJ.